DISMISS; and Opinion Filed March 19, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00012-CR

                         CHRISTOPHER MARK REDDEN, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-45666-M

                              MEMORANDUM OPINION
                        Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Schenck
        Christopher Mark Redden appeals his conviction for driving while intoxicated. On

November 30, 2018, appellant entered into a plea agreement with the State in which the State

agreed to drop the first, second, and third enhancement paragraphs in the indictment in exchange

for appellant pleading guilty. That same day, the trial court found appellant guilty, assessed

punishment at three years in prison, and signed a certification of appellant’s right to appeal stating

this is a plea-bargain case and appellant has no right to appeal. Appellant then filed a timely notice

of appeal.

       The clerk’s record, filed January 30, 2019, contains the trial court’s November 30th

certification of appellant’s right to appeal which states appellant has no right to appeal. In light of

this, we requested jurisdictional letter briefs from the parties. The parties did not respond.
       A defendant in a criminal case has the right of appeal as set out in the code of criminal

procedure and the rules of appellate procedure. See TEX. CODE CRIM. PROC. ANN. art. 44.02

(2018); TEX. R. APP. P. 25.2(a). Rule 25.2 provides that in “a plea-bargain case,” a defendant may

appeal only “those matters that were raised by written motion filed and ruled on before trial,” or

“after getting the trial court’s permission to appeal.” TEX. R. APP. P. 25.2(a)(2). A plea bargain is

a preconviction agreement between the State and a defendant in which the defendant agrees to

plead guilty or nolo contendere in exchange for a concession by the State (e.g., a reduction in the

charge, a promise of sentencing leniency, or a promise of a recommendation from the prosecutor

to the trial judge as to punishment). Ex parte Cox, 482 S.W.3d 112, 116 (Tex. Crim. App. 2016).

Once a defendant and the State enter into a plea bargain, “only the [S]tate and the defendant may

alter the terms of the agreement.” Moore v. State, 295 S.W.3d 329, 331–32 (Tex. Crim. App.

2009). The trial court’s only role in the plea bargain process is to advise the defendant whether it

will accept or reject the plea bargain. Id. at 332.

       Here, the record shows appellant, who was represented by counsel, entered into a plea

agreement with the State. The plea agreement was signed by appellant, his trial counsel, the district

attorney, and the trial court. By entering the plea agreement, both parties agreed to abide by its

terms, and the trial court’s only role was to advise appellant whether it would accept or reject the

plea. See Moore, 295 S.W.3d at 332. The record also reflects there were no written motions ruled

on before trial. On November 30, 2018, the trial court followed the plea bargain agreement, found

appellant guilty, and assessed punishment that conformed to the agreement. Because the record

supports the November 30, 2018 certification of appellant’s right to appeal, we conclude we lack

jurisdiction over this appeal. See Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex. Crim. App.

2014) (when appellant waives right to appeal as part of plea bargain agreement with State,




                                                 –2–
subsequent notice of appeal filed by him fails to “initiate the appellate process” and deprives

appellate court of jurisdiction over appeal).

       We dismiss this appeal for want of jurisdiction.



                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

190012F.U05




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 CHRISTOPHER MARK REDDEN,                          On Appeal from the 194th Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. F17-45666-M.
 No. 05-19-00012-CR         V.                     Opinion delivered by Justice Schenck.
                                                   Justices Brown and Pedersen, III
 THE STATE OF TEXAS, Appellee                      participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 19th day of March, 2019.




                                             –4–